Claimant has appealed from a decree of Surrogate’s Court of Fulton County dismissing her claim against the estate of William Colton, deceased, to certain items of personal property which came into the possession of Donald C. Scribner, the Public Administrator with the will annexed of the deceased. The evidence clearly establishes that the deceased made a valid gift to claimant of the various items of personal property enumerated in her claim. The decretal parts contained in the decree of the Surrogate are reversed on the law and facts and the claim of claimant is allowed, with costs to all parties payable out of the estate. The court has directed the entry of its own decree. All concur.